DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of closing an opening in tissue via plug, classified in A61B 17/0057.
II. Claims 11-20, drawn to a method of closing an opening in tissue via suture anchors, classified in A61B 17/0401. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated, invention I method utilizes a plug to close and opening in tissue while invention II utilizes a plurality of one-piece suture anchors to close and opening in tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	The inventions have acquired a separate status in the art in view of their different classification.
•	The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Fraser Roy on 09/01/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the needle guide" in line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the anchor" in line 1 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution examiner is interpreting the limitation as “the suture-anchor”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (U.S. Patent Publication No. 2011/0224719 A1). 
Regarding claim 1, Fortson discloses a method of closing (Abstract, Figs. 3A-3C) an opening (opening in 302) in tissue (302), the method comprising: advancing (Fig. 4A) a suture-anchor (120) through the tissue (302); positioning (Figs. 3A-3C) a plug (112) adjacent the opening (Fig. 3A), the suture-anchor (120) being advanced through (Fig. 1B, Paragraphs 0039, 0052, 0080-0081) the plug (112) prior to being advanced through (Fig. 1B, Paragraphs 0039, 0052, 0080-0081) the tissue (302); and securing (Fig. 4C, Paragraph 0091) the plug (112) to the tissue (302). (Figs. 1A-4C, Paragraphs 0039, 0047, 0052, 0081-0082, and 0089-0091). 
Regarding claim 2, Fortson discloses the method of claim 1, further comprising advancing the suture-anchor (120) through another tissue (310) through which an access passage (304) is formed. (Fig. 4A, Paragraphs 0086 and 0089). 
Regarding claim 3, Fortson discloses the method of claim 1, wherein securing the plug (112) comprises advancing a knot (126) along a suture (120) extending proximally from (Fig. 1A) the suture-anchor (120). (Fig. 1A, Paragraphs 0047 and 0049). 
Regarding claim 5, Fortson discloses the method of claim 1, wherein positioning the plug (112) adjacent (Fig. 3A) the opening (opening in 302) comprises disposing the plug (112) within an access passage (304), the plug (112) extending generally parallel (Fig. 3A) to the access passage (304). (Fig. 3A). 
Regarding claim 9, Fortson discloses the method of claim 1, wherein the plug (112) is bioabsorbable (Paragraph 0060). (Paragraph 0060). 
Regarding claim 10, Fortson discloses the method of claim 1, wherein the anchor (120) is bioabsorbable (Paragraph 0049). (Paragraph 0049).

Claim(s) 1, 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianotti et al.  (U.S. Patent Publication No. 2011/0224719 A1). Gianotti et al. is cited in the IDS. 
Regarding claim 1, Gianotti et al. discloses a method of closing an opening (300) in tissue (310), the method comprising: advancing a suture-anchor (705) through (Fig. 9B) the tissue (770); positioning a plug (140) adjacent the opening (300), the suture-anchor (705) being advanced through (Fig. 1D, Paragraph 0056) the plug (140) prior to being advanced through the tissue (Fig. 3B); and securing the plug (140) to the tissue (310). (Figs. 1-3C and 9A-9C, Paragraphs 0047-0056 and 0118-0125). 
Regarding claim 4, Gianotti et al. discloses the method of claim 1, advancing a hollow needle (765) through the tissue (Fig. 9B), the suture-anchor (705) being advanced from (Fig. 9C) the hollow needle (765). (Figs.9B-9C, Paragraphs 0124-0125).
Regarding claim 5, Gianotti et al. discloses the method of claim 1, wherein positioning the plug (140 or 705) adjacent the opening (300 or opening in 770) comprises disposing the plug (140 or 705) within an access passage (Fig. 3B or Fig. 9B), the plug (140 or 705) extending generally parallel (Fig. 3B or Fig. 9B) to the access passage (Fig. 3B or Fig. 9B). (Fig. 3B or Fig. 9B). 
Regarding claim 7, Gianotti et al. discloses the method of claim 1, wherein positioning the plug (140) adjacent the opening (300) comprises deploying the plug (140) from a recess (recess of 110, Figs. 3A-3B) of a needle guide (110). (Figs. 3A-3B).
Regarding claim 8, Gianotti et al. discloses the method of claim 1, further comprises advancing a hollow needle (765) from a needle port (126A or 126B) of the needle guide (130). (Figs. 1C-1D, Paragraphs 0067, 0118 and 0124). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771